Title: To James Madison from George Joy, 28 April 1810 (Abstract)
From: Joy, George
To: Madison, James


28 April 1810, Copenhagen. The French minister at Copenhagen, Didelot, gave Joy the enclosed papers relating to “a claim or rather a pretension of the heirs of the late Mr. Gerard (first Minister of France to the U.S.) to Some lands or the value of them presented to him by the Illinois & Wabash Company.” The enclosed note of Gérard de Rayneval, brother of the deceased minister, shows that Monroe was convinced of the lawfulness of the claim, and Talleyrand had instructed Bernadotte to support it. When the latter did not proceed to his post, Chaumont was entrusted with the claim and with a letter to Jefferson on the subject. Assumes that knowledge of this transaction prevented Congress from making a grant to Gérard similar to those it made to Lafayette and d’Estaing.
Cannot say how far current political considerations would enter into the question, but when Didelot raised the matter a few weeks ago Joy told him that the U.S. was not disposed to blend its old Revolutionary War friends with the present generation and that recent difficulties would not obliterate any obligations contracted to those individuals. Also mentioned to Didelot that in one of the last dispatches Joy received from JM there was “by Some accident an enveloppe on which you had written in pencil instructions to one of the clerks to Send another parcel to Genl. laFayette; which I had no doubt contained like my own the printed Communications to Congress & a letter from yourself [not found], & if the lands in question, as I understood at that Time, were Similarly Situated to those voted to Lafayette; I presumed he might at any time get possession of them or Sell them.”
Is aware that the Constitution forbids American ministers from accepting gifts from foreign governments, but there is nothing to prevent the U.S. from granting that indulgence to other nations. Points out that Didelot is so “modest” and so well regarded that it is “hard to believe him a frenchman.” Thinks Didelot’s support will be useful to him and has no doubt that Didelot is well disposed to the U.S. Has communicated this to Adams in the correspondence of which Joy enclosed copies in his letter to Smith of 23 Mar.
Discusses recent French decrees and “the late treaty between France & Holland.” Declares that Napoleon had “no retreat provided England yielded to a certain point” but was surprised to learn that Didelot believed the emperor would “accept of Something Short of what had been looked for from England; that he was desireous of backing out, & would do it by any decent avenue.” Told Didelot that he considered this “very precarious” and understood it to be JM’s opinion also. Will not recapitulate their discussions of the value of the property under sequestration but thinks that recent events look “propitious.” Has always applauded “the patience & perseverance with which you have pursued what I consider the only legitimate course of redress.”
Has received no letters “from you, from Mr. Pinkney, or from the Secretary of State Since I left London. The last I have from you is of the 16th. March 1809” [not found]. Adds in a postscript that he would appreciate an early opinion respecting Gérard’s case and mentions that he is thinking of going to Holland in the summer.
